This is a bill in equity for the construction of the will of Simon W. Wardwell, late of the city of Providence. The cause apparently being ready for hearing for final decree in the superior court was certified to this court for our determination in accordance with the provisions of general laws 1938, chapter 545, § 7. An examination of the record, however, discloses that a charitable trust created by the will is involved and may be affected by a final determination of the questions presented, at least as to the amount that may ultimately be available for charitable purposes; and that the attorney general has not been made a party to this proceeding.
It is well settled in this state that the attorney general is the representative of the interests of the public under *Page 125 
charitable trusts and that he should be made a party in any suit in which the existence or the validity of such a trust is in question or wherein the administration of such a trust is involved. Newport Hospital v. Harvey, 47 R.I. 382; Powers
v. Home for Aged Women, 55 R.I. 187.
In our opinion the administration of a charitable trust is involved in the instant cause and the attorney general, in accordance with the rule above stated, should be made a party respondent before we finally determine the cause as certified.
Accordingly the papers in the cause are remanded to the superior court with direction that a suitable order be entered making the attorney general a party respondent and giving him an opportunity to enter an appearance, to file an answer and to take such other steps as he may desire within the times fixed therefor by the superior court; and thereupon that the cause be recertified under the statute to this court for final determination thereof.